Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 6, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  138686                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 138686
                                                                   COA: 283640
                                                                   Calhoun CC: 2007-002155-FH
  ANTHONY CLIFFORD GATES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 6, 2009                      _________________________________________
           0720                                                               Clerk